                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: GILBERT FRANK WALTER and                      : CHAPTER 13
       LUANN WALTER                                  :
           Debtor(s)                                 :
                                                     :
         CHARLES J. DEHART, III                      :
         STANDING CHAPTER 13 TRUSTEE                 :
            Movant                                   :
                                                     :
               vs.                                   :
                                                     :
         GILBERT FRANK WALTER and                    :
         LUANN WALTER                                :
             Respondent(s)                           : CASE NO. 5-18-bk-02825


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 29th day of October, 2018, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. The plan is inconsistent with Proofs of Claims filed and/or approved
                        by the Court.
                     b. Plan ambiguous

                       (1) Payment
                       (2) Section 2A & D conduit

                3. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. 2017 Federal Income Tax return.
                     b. Current Profit and Loss Statement for ten (10) months of 2018.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:




Case 5:18-bk-02825-JJT         Doc 34 Filed 11/01/18 Entered 11/01/18 15:26:13                Desc
                                Main Document    Page 1 of 2
                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                 Respectfully submitted:



                                                 /s/Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee
                                                 8125 Adams Drive, Suite A
                                                 Hummelstown, PA 17036
                                                 (717) 566-6097




                                  CERTIFICATE OF SERVICE

               AND NOW, this 1st day of November, 2018, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:18-bk-02825-JJT        Doc 34 Filed 11/01/18 Entered 11/01/18 15:26:13                 Desc
                               Main Document    Page 2 of 2
